The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 8, 12, 18, 21 and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the limitation “the open passageway being free of any obstruction between the mold cavity and an exterior of the mold.”  Rather, the figures clearly show the portion 115 obstructing the passageway between the cavity and exterior of the mold.  Additionally, the limitation is a negative limitation.  The standard for support of negative limitations is set forth in MPEP 2173.05(i).  The examiner respectfully asserts the specification does not meet the standard for support  set forth in MPEP 2173.05(i). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 7, 8, 21, 24, 25, 32 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori (US 2004/0262798), hereinafter Hori.
**The molded part and the molded material are material to be worked upon and thus do not further limit the claim.**  MPEP 2115.
Regarding claim 1, Hori teaches a mold comprising:
a first mold element (upper mold 3 and core mold 5, [0023], Fig. 1) and a second mold element (lower mold 2, [0023], Fig. 1) releasingly engagable between an open position and a closed position (upper mold 3 and lower mold 2 detachably jointed to the lower mold 2, [0023], Fig. 1) to define a mold cavity for a molded part in the closed position (cavities 10 and 11, [0025], Fig. 1) and a first part line between the first mold element and second mold element (first part line where seal member 16 is located, [0026], Fig. 1);
the first mold element comprising a first mold portion (upper mold 3, [0023], Fig. 1) and a second mold portion (core mold 5, [0023], Fig. 1) configured to be separable  with respect to one another (the cylinder 4 is operated to advance the core mold 5 toward the upper mold 3, [0025], Fig. 1) to define a second part line (from minute gaps 13a/b to the seal member 6, [0025], Fig. 1) therebetween disposed interiorly with respect to a periphery of the first part line (second part line is interior to the periphery of the first part line, Fig. 1);
at least one vent disposed in the second part line (gas can be discharged through the minute gaps 13a/b, exhaust space 12, and vent pipes 14, [0026], Fig. 1), the at least one vent comprising an open passageway   configured to permit mold material in the mold cavity to enter but not to exit the open passageway to cause at least partial curing of the mold material in the open passageway, the open passageway being free of any obstruction between the mold cavity and the exterior of the mold (mold material can penetrate into the minute gaps 13a/b, [0031], Fig. 1);
wherein (i) the second part line corresponds to a B-surface of the molded part (the part line at the minute gaps 13a/b to the seal member 6 correspond to a B-surface of the molded part, Fig. 1) and wherein the mold is capable of performing the required functional language on the molded part that may be disposed in the cavity and any possible molded material attached to the molded part disposed in the at least one vent. 
The applicant has attempted to further limit the claim by adding the limitation “wherein the mold comprises the molded part disposed in the mold cavity and molded material attached to the molded part disposed in the at least one vent.”  This limitation does not recite any structural features of the apparatus, but rather only recites material to be worked upon.  The applicant is again informed that material to be worked upon does not further limit apparatus claims.  

“Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” MPEP 2115.

The examiner notes that the mold material cannot exit the passage way as there is a seal member 6 and the vent pipes 14 only allow gas to discharge ([0025]-[0026], Fig. 1). The examiner also notes that the claims are directed to a mold and not a molded part, so the mold material in the passageway being attached entirely to the B-surface of the molded part does not further limit the claim as this does not further impart structure to the mold as claimed. However, the mold of Hori is still capable of making a molded part where mold material in the passageway is attached entirely to the B-surface of the molded part since the foamable material can penetrate the minute gaps 13a/b which correspond to the B-surface of the molded part.


Regarding claim 7, Hori teaches all the limitations of claim 1, and Hori further teaches wherein the first mold portion is defines an open central portion and the second mold portion is configured to fit in the open central portion (upper mold 3 surrounds the cylinder 4, and the core mold 5 is fitted to the upper mold 3, [0023]-[0025], Fig 1).
Regarding claim 8, Hori teaches all the limitations of claim 1, and Hori further teaches wherein the first mold portion and the second mold portion are configured to be linearly moveable with respect to one another (core mold 5 moves vertically about the upper mold 3 by operation of cylinder 4, [0023], Fig. 1).
Regarding claims 21, 24, and 25, Hori teaches all the limitations of claim 1, and Hori further teaches a sealing element configured to seal the first part line in the closed position of the mold (seal member 16 is provided at the joint of the lower mold 2 and the upper mold 3, [0026], Fig. 1); 
wherein the sealing element comprises a first sealing element disposed on the first mold element and a second sealing element disposed on the second mold element (under broadest reasonable interpretation,  the seal member 16 comprises a first and second half/portion corresponding to a first and second sealing element, Fig. 1); and
wherein the sealing element is configured to substantially prevent ingress of mold material into the first part line (seal member 16 allows mold 1 to be perfectly closed, [0026], Fig. 1).
Regarding claims 32 and 37, Hori as applied to claims 1 and 7 teaches all the limitations of claims 32 and 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 26-31, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2004/0262798), hereinafter Hori, as applied to claim 1, and in view of Cathcart (US Patent No. 7,878,785), hereinafter Cathcart.
Regarding claim 2, Hori teaches all the limitations of claim 1, but does not explicitly disclose the passageway shape.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the passageway have a rectangular cross-section since it has been held that change in shape only takes routine skill in the art and would not yield unpredictable results. See MPEP 2144.04(IV)(B).
In the alternative, Cathcart teaches a mold with vent passageways connected to a network of grooves (ribbon vent 222 is connected with network of grooves 225, Col. 10, lines 28-40, Figs. 11 and 12). Cathcart further teaches wherein the passageways have a rectangular cross section (vent opening may be rectangular in cross-section, Col. 14, lines 19-44) and the mold material has a ribbon shape (resulting part 242 has series of ribbons 235, Col. 10, lines 28-40, Fig. 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the the gap/exhaust space disclosed by Hori to have the vent passageways and network of grooves disclosed by Cathcart. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to facilitate siphoning/channeling of gas in the mold cavity, as suggested by Cathcart (Col. 4, lines 41-46).
Regarding claim 5, the combination of Hori and Cathcart teaches all limitations of claims 1 and 2, and Cathcart further teaches wherein the passageway has a thickness in the range of from about 0.002 inches to about 0.030 inches (vent opening can have a minimum dimension in the range of 0.002 inches to 0.030 inches, Col. 14, lines 19-44). 
The combination above does not teach that the passageway has a width of up to 6 inches.
However, Cathcart teaches that the vents are dimensioned so that the liquid foamable polymeric composition will stop moving therein before it travels a significant distance along the vents and before it exits the vent (Col. 8, lines 24-41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the width of the passageway through routine experimentation in order to stop the liquid foamable polymeric composition before it travels a significant distance along the vents and before it exits the vent. See MPEP 2144.05(II)(B).
Regarding claim 26, the combination of Hori and Cathcart teaches all the limitations of claims 1 and 2, and Cathcart further teaches a plurality of spaced apart vents in a part line (series of ribbons 235 implies a plurality of vents 222, Col. 10, lines 28-40, Figs. 11 and 12). The examiner notes that the plurality of vents disclosed in Cathcart would be disposed in the second part line disclosed by Hori according to the modification supra.
Regarding claims 27-31, the combination of Hori and Cathcart teaches all the limitations of claims 1 and 2, and Cathcart further teaches a plurality of groove elements disposed on at least a portion of a surface the first mold element defining the mold cavity (network of grooves 225 in upper mold/lid 205 as shown by the network of foam ridges 227 in the product 242, Col. 10, lines 28-40, Figs. 11 and 12);
a plurality of interconnected groove elements disposed on at least a portion of a surface the first mold element defining the mold cavity (network of grooves 225 in upper mold/lid 205 as shown by the network of foam ridges 227 in the product 242, Col. 10, lines 28-40, Figs. 11 and 12); and 
a plurality of groove elements disposed on at least a portion of a surface the first mold element defining the mold cavity, at least some of the plurality of the groove elements being in fluid communication with at least some of the plurality of vents (network of grooves 225 in upper mold/lid 205 connected to a plurality of vents 222 as shown by the network of foam ridges 227 connected to series of ribbons 235 in the product 242, Col. 10, lines 28-40, Figs. 11 and 12 Col. 10, lines 28-40, Figs. 11 and 12).
Regarding claims 33 and 38, the combination of Hori and Cathcart above as applied to claims 1, 2, and 5 teaches all the limitations of claims 33 and 38.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2004/0262798), hereinafter Hori, as applied to claim 1, and in view of Irwin (US Patent No. 2,898,632), hereinafter Irwin.
Regarding claims 12 and 18, Hori teaches all the limitations of claim 1, and Hori further teaches a first motive element configured to separate the first mold portion from the second mold portion (cylinder 4 moves the core mold 5 vertically with respect to the upper mold 3, [0023], Fig. 1), and a second motive element configured to releasably engage the first element and the second mold element between the open position and the closed position (upper mold 3 detachably jointed to the lower mold 2, [0023], Fig. 1).
Hori does not explicitly teach the specifics of the motive elements.
However, Irwin teaches a pneumatic or hydraulic cylinder 36 to close mold 10 with mold cover 26 (Col. 3, lines 20-32, Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a pneumatic or hydraulic cylinder as disclosed by Irwin for both the first and second motive elements disclosed by Hori since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only requires routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to hold the mold tightly closed against the force of expanding foam, as suggested by Irwin (Col. 3, lines 20-32).


Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. The applicant cites para 30 of the specification as support for the negative limitation because para 30 states the passageway is preferably configured in a manner similar to Clark.  The applicant then links the para 30 reference to “Clark” to para 22, which refers to three “Clark et al.” references.  The applicant then states that “Details about ‘the open passageway being free of any obstruction between the mold cavity and an exterior of the mold’ can be found in Clark.”  This argument is unpersuasive for several reasons.  First, it is not clear to which, if any, of the three “Clark et al.” references cited in para 22 “Clark” in para 30 refers.  Second, the term “preferably configured in a manner similar” does not mean exactly the same, nor does it equate to support for “the open passageway being free of any obstruction.”  “Similar” means that some things, but not everything is similar.  For example, “preferably configured in a manner similar” could simply mean that the vent line of the instant specification is in a similar (but not necessarily the same) location as the vent line of one of the three Clark et al. vent lines.  Third, the examiner has not found any support, in any of the three Clark et al. references, for the limitation “the open passageway being free of any obstruction between the mold cavity and an exterior of the mold.”  
The applicant asserts that the examiner failed to explain why the instant specification does not meet the standard for support in MPEP 2173.05(i).  This is not correct. P. 4, lines 8-10 of the Non-Final rejection and the above paragraph extensively detail why the specification does not meet the standard. 

Applicant’s arguments presented on p. 9-16 are equivalent to the arguments presented in the 7/22/21 amendment.  The arguments are unpersuasive for the reasons presented in the Non-Final Rejection and the reasons detailed below.

The applicant continues to argue that Hori does not disclose a vent configured to permit mold material in the mold cavity to enter because Hori teaches an embodiment to restrain flash formation and does so by closing the mold before the foam penetrates the minute gaps 13a/b.  The applicant’s arguments continue to ignore Hori’s disclosure that the mold also has an embodiment wherein the passageway is open and free of any obstruction.  Hori still states that time was recorded for an instance when the foam penetrates into the minute gaps 13a/b ([0031]).

Additionally, the applicant’s arguments are directed at method steps of Hori, rather than the structure of Hori.  The applicant is respectfully informed that the claim is directed to an apparatus and an apparatus claim covers what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(11).
Para 31 of Hori is clear: “foaming is caused under atmospheric pressure, and, in the condition where the gas in the cavity can be exhausted even after mold clamping, the time required for the polyurethane foam in the cavity to penetrate into the minute gaps 13a and 13b and the time required for the polyurethane foam to perfectly fill up the cavity are measured.”  This is a clear and irrefutable disclosure that the apparatus has an open and unobstructed vent.

The applicant continues to argue that Hori does not teach or suggest where the second part line corresponds to the B-surface of a molded part and mold material in the passageway is attached entirely to the B-surface of the molded part.
The examiner notes that the claims are directed to a mold and not a molded part, so the mold material in the passageway being attached entirely to the B-surface of the molded part does not further limit the claim as this does not further impart structure to the mold as claimed. However, the mold of Hori is still capable of making a molded part where mold material in the passageway is attached entirely to the B-surface of the molded part since the foamable material can penetrate the minute gaps 13a/b which correspond to the B-surface of the molded part.
Additionally, these argument’s are directed at the material to be worked upon rather than the apparatus.  Material to be worked upon does not further limit apparatus claims. MPEP 2115.
Applicant says that it is “unquestionable” that Hori teaches a so-called active vent – i.e. a valve in the vent.  The examiner agrees that Hori discloses a valve.  However, applicant’s claim as currently written does not exclude a valve in the vent, since an open valve (as disclosed by one embodiment of Hori) meets the claim limitation. 

The amendments do not overcome the prior art for the reasons presented in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748